Citation Nr: 0103682	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
traumatic arthritis of the thoracic spine with compression of 
T12, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO.

The veteran failed to appear at a hearing scheduled, at his 
request, on January 24, 2001 in Washington, D.C., before a 
Member of the Board.



FINDING OF FACT

The service-connected traumatic arthritis of the thoracic 
spine with compression fracture of T12 is manifested by a 
demonstrable vertebral body deformity and limitation of 
motion without evidence of favorable or unfavorable ankylosis 
of the thoracic spine.



CONCLUSION OF LAW

The criteria for a 10 percent rating for demonstrable 
deformity of a vertebral body at T12, in addition to the 10 
percent rating for the service-connected traumatic arthritis 
of the thoracic spine with compression of T12, have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5285, 5288, 5291 
(2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was originally granted service connection for 
compression fracture, body T12 in August 1989 on the basis of 
the service medical records which showed that he sustained 
that injury in an automobile accident.  A noncompensable 
evaluation was assigned under Diagnostic Codes 5299-5291, 
effective on November 14, 1988.

VA outpatient treatment records dated from October 1993 to 
December 1994 and a March 1994 VA hospital summary were 
associated with the claims file in January 1995.  The March 
1994 hospital summary noted a diagnosis of old compression 
fracture of D12 with degenerative joint disease.  A March 
1994 outpatient treatment record shows that the veteran 
complained of back pain.  Flexion was to 30 degrees and 
straight leg raising was negative.  It was indicated that x-
ray studies showed degenerative joint disease and old 
anterior compression fracture at T12.  The veteran was see 
again in August 1994 and indicated that he had used a back 
brace with some relief.  There was no leg numbness or 
radicular pain.  Straight leg raising was negative.  The back 
was nontender on palpation.  It was indicated that motor 
strength was 5+/5+.  X-ray studies of the lumbosacral spine 
showed no abnormality.  

In January 1999, the Board granted service connection for 
arthritis of the thoracic spine, as being proximately due to 
or the result of the veteran's service-connected compression 
fracture at T12.  A noncompensable rating was assigned by the 
RO in February 1999 for traumatic arthritis of the thoracic 
spine with compression of T12, under Diagnostic Codes 5010-
5291, effective on November 5, 1993.  

At a VA examination in February 1999, the veteran complained 
of back pain.  He reported that he had severe arthritis of 
the back.  He indicated that a knot at T10-T12 was the site 
of the most pain.  He reported aching pain in the back and 
that he had weakness, stiffness, fatigability and lack of 
endurance of the back.  He indicated that cold weather and 
prolonged use made the back worse.  He reported that he wore 
a back brace.  His gait was normal.  He walked on his heels, 
toes and the outside of his feet with pain in the back.  
Straight leg tests were negative.  The examiner indicated 
that the back was tender at T6-T12.  It was noted that he had 
scoliosis to the left in the lumbar region and to the right 
in the thoracic region.  Muscles were normal and there was no 
evidence of muscle spasm.  The examiner reported range of 
motion testing of the back as follows:  flexion from 0 to 95 
degrees actively, 0 to 97 degrees passively, 0 to 90 degrees 
after fatiguing; extension from 0 to 30 degrees actively, 0 
to 35 degrees passively, 0 to 30 degrees after fatiguing; 
right lateral flexion from 0 to 45 degrees actively, 0 to 47 
degrees passively, 0 to 45 degrees after fatiguing; left 
lateral flexion from 0 to 47 degrees actively, 0 to 50 
degrees passively, 0 to 45 degrees after fatiguing; right 
lateral rotation from 0 to 45 degrees actively, 0 to 47 
degrees passively, 0 to 45 degrees after fatiguing; left 
lateral rotation from 0 to 47 degrees actively, 0 to 49 
degrees passively, 0 to 45 degrees after fatiguing.  It was 
indicated that all motion reported was with pain, T10-T11.  
It was noted that strength in the lower extremities was 
normal.  Reflexes were normal.  It was indicated that pain in 
the back started at the time the initial function began to be 
tested and continued throughout the testing procedure and 
stopped when testing stopped.  

The examiner indicated that x-ray studies of the thoracic and 
lumbar vertebrae showed anterior wedging of the T12 vertebral 
body consistent with compression fracture, unchanged from 
July 1995.  There was no definite loss of the height of T10 
or T11.  There was moderate degenerative changes throughout 
the thoracic spine and mild scoliosis.  The rest of the 
lumbosacral vertebrae were considered to be negative except 
for moderate degenerative changes and the mild scoliosis.  
The diagnosis was that of compression fracture, T12, 
unchanged from previous x-rays of July 1995.  T10 and T11 
appeared to be normal.  Moderate degenerative changes 
throughout the thoracic vertebrae and mild scoliosis; 
moderate degenerative changes and mild scoliosis of the 
lumbosacral vertebrae.

In March 1999, the RO assigned a 10 percent rating for the 
service-connected traumatic arthritis of the thoracic spine 
with compression of T12, effective on November 5, 1993.

II.  Analysis

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The Board has considered this new legislation with regard to 
the veteran's increased rating claim.  The Board finds that, 
as the veteran has been afforded a VA examination and an 
opportunity to submit other medical evidence in connection 
with his claim, no further assistance in developing the facts 
pertinent to his claim is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability or 
pain during flare-ups.  

The service-connected traumatic arthritis of the thoracic 
spine with compression of T12 is currently rated at 10 
percent under Diagnostic Codes 5291-5010.  Diagnostic Code 
5010, traumatic arthritis, indicates that the disability 
should be rated as Diagnostic Code 5003, degenerative 
arthritis.

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Severe limitation of the dorsal spine is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

Under Diagnostic Code 5285, a 100 percent rating is warranted 
where there are residuals of vertebra fracture, with cord 
involvement, or where the veteran is bedridden, or requiring 
long leg braces.  With lesser involvements rate for limited 
motion and/or nerve paralysis.  For residuals of vertebra 
fracture without cord involvement, where there is abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
rating is warranted.

Diagnostic Code 5285 also provides that, in other cases, the 
disability is to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  A note to that code provides 
that both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.

Favorable ankylosis of the dorsal spine is evaluated as 20 
percent disabling and unfavorable ankylosis of the dorsal 
spine is evaluated as 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5288.

The Board finds that an additional 10 percent rating is 
warranted under Diagnostic Code 5285 for vertebral body 
deformity.  The medical evidence shows a compression fracture 
at T12, therefore the evidence supports a 10 percent 
evaluation for a demonstrable deformity of a vertebral body 
under Diagnostic Code 5285.

A rating in excess of 10 percent under Diagnostic Code 5285, 
however, is not warranted.  There is no medical evidence 
showing that the residuals of the vertebra fracture show 
abnormal mobility requiring neck brace (jury mast).

A rating in excess of 10 percent under Diagnostic Code 5291 
is not warranted as the veteran is currently rated at the 
maximum level of compensation for limitation of motion of the 
dorsal spine, therefore this Diagnostic Code does not afford 
him a higher evaluation.

There is no evidence showing ankylosis of the dorsal spine 
and therefore a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5288 is not for application in this case.

In sum, the medical evidence shows that the service-connected 
arthritis of the thoracic spine with compression fracture of 
T12 is manifested by limitation of motion with demonstrable 
deformity of the vertebral body.  Accordingly, the current 
disability rating should encompass a 10 percent evaluation 
for limitation of motion of the service-connected thoracic 
spine, and an additional 10 percent evaluation under 
Diagnostic Code 5285 for demonstrable deformity of the 
vertebral body.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40 and 4.45 in 
making its determination.  However, the Court has 
specifically limited the applicability of DeLuca to 
limitation of motion and the appellant is already in receipt 
of the maximum evaluation for limitation in range of motion 
of the dorsal spine.  Johnston v. Brown, 10 Vet. App. 80 
(1997)


ORDER

A 10 percent evaluation for a demonstrable deformity of a 
vertebral body, in addition to the 10 percent rating for 
traumatic arthritis of the thoracic spine with 
compression fracture of T12 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

